HIRSH, J.,
This matter is before the court on defendant’s preliminary objections to plaintiff’s complaint in equity. Defendant objects on the ground that this court has no jurisdiction over the subject matter and alleges that the orphans’ court has exclusive jurisdiction. Defendant cites as authority for this proposition the Orphans’ Court Act of August 10, 1951, P. L. 1163, art. III, sec. 301, 20 PS §2080.301, which vests exclusive jurisdiction in the orphans’ court over administration and distribution of the real estate and personal property of “Decedents’ Estates,” etc. However, the complaint in equity in this matter alleges that defendant, prior to her mother’s death, induced the mother to give her a power of attorney whereby she could obtain during the lifetime of her mother, Sara G. Feinman, complete control of all the assets of the mother. The complaint further alleges that the property at issue in this case was converted by defendant prior to the death of her mother and that the assets of her mother were placed in the name of defendant and fraudulently converted prior to the death of her mother.
Under these circumstances, where the transfer and conversion took place prior to the death of Sara G. Feinman, these assets never became a part of decedent’s estate and, therefore, the Orphans’ Court Act would not apply and exclusive jurisdiction would not vest in the orphans’ court.
Accordingly, it is therefore ordered that defendant’s preliminary objections are overruled and defendant’s motion for reargument is denied.